

Exhibit 10.125


LIMITED GUARANTY
THIS LIMITED GUARANTY (this “Guaranty”) dated as of December 18, 2013 is made by
the party or parties named on the signature page or pages hereof (herein
individually and, if more than one, collectively, jointly and severally,
referred to as a “Guarantor”), to and for the benefit of SECURITY LIFE OF DENVER
INSURANCE COMPANY, a Colorado corporation (“Lender”).
WITNESSETH:
WHEREAS, Lender has agreed to make a loan (the “Loan”) to AHC WASHTENAW, LLC, a
Delaware limited liability company (“Borrower”), in the aggregate principal
amount of TWENTY-FIVE MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($25,500,000.00);
WHEREAS, the Loan is to be evidenced by a Promissory Note made by Borrower to
Lender dated on or about this same date (as the same may be extended, renewed,
refinanced, refunded, amended, modified or supplemented from time to time, the
“Note”);
WHEREAS, the Note is to be secured by, inter alia, a Mortgage (as the same may
be amended, modified or supplemented from time to time, the “Mortgage”), and an
Assignment of Rents and Leases (as the same may be amended, modified or
supplemented from time to time, the “Assignment”), each of even date herewith
and each intended to be recorded in the real estate records of Washtenaw County,
Michigan;
WHEREAS, each Guarantor has a significant interest in Borrower, and is familiar
with the financial condition of Borrower and the transactions contemplated by
the Note, Mortgage and the Loan Documents (capitalized terms not defined herein
shall have the meanings assigned to them in the Mortgage), expects to derive
material benefits from the contemplated uses of the proceeds of the Loan, and
desires that Lender make the Loan;
WHEREAS, Guarantor, as assignee of RSW Washtenaw LLC, has the right to all
payment and reimbursement under that certain Reimbursement Agreement between
Guarantor and the Washtenaw County Brownfield Redevelopment Authority (as
amended, the “Reimbursement Agreement”);
WHEREAS, each Guarantor acknowledges receipt of a copy of the Note, the
Mortgage, the Assignment, and the other Loan Documents; and
WHEREAS, the execution and delivery by Guarantor of this Guaranty is a condition
to Lender’s obligation to make the Loan to Borrower;

1

--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
Guarantor, and intending to be legally bound, Guarantor hereby agrees as
follows:
ARTICLE I
GUARANTY
1.01    Guaranteed Obligations.
Guarantor hereby unconditionally and irrevocably guaranties to Lender the due,
punctual and full payment and performance of, and covenants with Lender to duly,
punctually and fully pay and perform, and to be fully liable to Lender for, any
and all loss, damage, cost, expense or liability, including, but not limited to,
reasonable attorneys’ fees and collection costs, resulting from or relating to
any right or claim of a right by any tenant under any one or more Leases (as
defined in the Mortgage) to receive a deduction, offset or reimbursement
relating to any refund or payment of taxes as a result of any tax increment
financing (TIF) pursuant to the Reimbursement Agreement (collectively, the
“Guaranteed Obligations”).
1.02    Guaranty Unconditional. The obligations of Guarantor hereunder are
continuing, absolute and unconditional, irrespective of any circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a guarantor or surety. Without limiting the generality of the
foregoing, the obligations of Guarantor hereunder shall remain in full force and
effect without regard to, and shall not be released, discharged or in any way
affected by:
(a)    any amendment, modification or supplement to the Mortgage, the Note or
any other Loan Document;
(b)    any exercise or nonexercise of or delay in exercising any right, remedy,
power or privilege under or in respect of this Guaranty, the Mortgage, the Note
or any other Loan Document (even if any such right, remedy, power or privilege
shall be lost thereby), or any waiver, consent, indulgence or other action or
inaction in respect thereof;
(c)    any bankruptcy, reorganization, insolvency, arrangement, composition,
assignment for the benefit of creditors or similar proceeding commenced by or
against Borrower or any Guarantor or any discharge, limitation, modification or
release of liability of the Borrower or any Guarantor by virtue of such
proceedings;
(d)    any failure to perfect or continue perfection of, or any release or
waiver of, any rights given to Lender in the Premises as security for the
performance of any of the Guaranteed Obligations;
(e)    any extension of time for payment or performance of any of the Guaranteed
Obligations;
(f)    the genuineness, validity or enforceability of the Loan Documents;

2

--------------------------------------------------------------------------------



(g)    any limitation of liability of Borrower, or of any or all of the holders
of ownership interests in Borrower, contained in any Loan Document;
(h)    any defense that may arise by reason of the failure of Lender to file or
enforce a claim against the estate of Borrower in any bankruptcy or other
proceeding;
(i)    any voluntary or involuntary liquidation, dissolution, sale of all or
substantially all of the property of, or any marshaling of assets and
liabilities or other similar proceeding affecting, Borrower or any Guarantor or
any of its respective assets;
(j)    the release of Borrower, or any Guarantor, from performance or observance
of any of the agreements, covenants, terms or conditions contained in the Loan
Documents by operation of law;
(k)    the failure of Lender to keep Guarantor advised of Borrower’s financial
condition, regardless of the existence of any duty to do so but not in any way
implying any obligation contractual or otherwise to do so;
(l)    any sale or other transfer of the Premises or any part thereof or any
foreclosure by Lender on the Premises or any part thereof;
(m)    any counterclaim, recoupment, set‑off, reduction or defense used in any
claim Guarantor may assert or now or hereafter have against the Lender, the
Borrower or any Guarantor; or
(n)    any other circumstances which might otherwise constitute a legal or
equitable discharge of a guarantor or surety.
No set-off, claim, reduction or diminution of any obligation, or any defense of
any kind or nature which Borrower or any Guarantor now has or hereafter may have
against Lender, shall be available hereunder to any Guarantor against Lender.
Each Guarantor acknowledges that Lender may agree that it shall not in any
foreclosure proceeding in respect of all or any portion of the Premises seek or
obtain a deficiency judgment against Borrower, and that the obligations of
Guarantor shall in no way be diminished or otherwise affected by the failure to
seek or obtain a deficiency judgment.
1.03    No Notice or Duty to Exhaust Remedies. Each Guarantor hereby waives
diligence, presentment, demand, protest, acceptance of this Guaranty, and all
notices of any kind, and waives any requirement that Lender exhaust any right or
remedy, or proceed first or at any time, against Borrower or any other guarantor
of, or any security for, any of the Guaranteed Obligations. This Guaranty
constitutes an agreement of suretyship as well as of guaranty, and Lender may
pursue its rights and remedies under this Guaranty and under the other Loan
Documents in whatever order, or collectively, as Lender may elect, and shall be
entitled to payment and performance hereunder notwithstanding such other Loan
Documents and notwithstanding any action taken by Lender or inaction by Lender
to enforce any of its rights or remedies against any other guarantor or any
other person or property whatsoever.

3

--------------------------------------------------------------------------------



1.04    Waiver of Subrogation. Notwithstanding any payments made or obligations
performed by Guarantor by reason of this Guaranty (including but not limited to
application of funds on account of such payments or obligations), each Guarantor
hereby irrevocably waives and releases any and all rights it may have at any
time (whether arising directly or indirectly, by operation of law, contract or
otherwise) (a) to assert any claim against Borrower or any other person, or
against any direct or indirect security, on account of payments made or
obligations performed under or pursuant to this Guaranty, including without
limitation any and all rights of subrogation, reimbursement, exoneration,
contribution or indemnity, or (b) to require the marshaling of any assets of
Borrower, which right of marshaling might otherwise arise from payments made or
obligations performed under or pursuant to this Guaranty, and any and all rights
that would result in such Guarantor being deemed a “creditor” under the United
States Bankruptcy Code of Borrower or any other person.
1.05    Subordination of Indebtedness. Each Guarantor agrees that all
indebtedness of Borrower to Guarantor, whether now existing or hereafter
created, direct or indirect, contingent, joint, several, independent, due or to
become due, or held or to be held by Guarantor, whether created directly or
acquired by assignment or otherwise (the “Subordinated Indebtedness”), be and
hereby is expressly subordinated and junior in right of payment to all of the
Guaranteed Obligations. Until the Loan is repaid in full, Guarantor shall take
no action to enforce payment of any Subordinated Indebtedness by Borrower.
1.06    Waivers. Guarantor hereby waives (a) notice of the execution and
delivery of any of the Loan Documents, (b) notice of the creation of any of the
Guaranteed Obligations, (c) notice of the Lender’s acceptance of and reliance on
this Guaranty, (d) presentment and demand for payment of the Guaranteed
Obligations and notice of non-payment and protest of non-payment of the
Guaranteed Obligations, (e) any notice from the Lender of the financial
condition of the Borrower regardless of the Lender’s knowledge thereof, (f)
demand for observance, performance or enforcement of, or notice of default
under, any of the provisions of this Guaranty or any of the Loan Documents, and
all other demands and notices otherwise required by law which Guarantor may
lawfully waive, excepting therefrom notices which are expressly required by the
Loan Documents, if any, (g) any right or claim to cause a marshaling of the
assets of the Borrower or any Guarantor, and (h) any defense at law or in equity
on the adequacy or value of the consideration for this Guaranty.
1.07    Consents. Without notice to, or further consent of, Guarantor, Guarantor
hereby consents that the Lender may at any time and from time to time on one or
more occasions (a) renew, extend, accelerate, subordinate, change the time or
manner of payment or performance of, or otherwise deal with in any manner
satisfactory to the Lender any of the terms and provisions of, all or any part
of the Guaranteed Obligations, (b) waive, excuse, release, change, amend, modify
or otherwise deal with in any manner satisfactory to the Lender any of the
provisions of any of the Loan Documents, (c) release the Borrower or any
Guarantor, (d) waive, omit or delay the exercise of any of its powers, rights
and remedies against the Borrower or any Guarantor or any collateral and
security for all or any part of the Guaranteed Obligations, (e) release,
substitute, subordinate, add, fail to maintain, preserve or perfect any of its
liens on, security interests in or rights to, or otherwise deal with in any
manner satisfactory to the Lender, any collateral and security for all or any
part of the Guaranteed Obligations, and/or the Indebtedness under the Note or
the obligations

4

--------------------------------------------------------------------------------



under the Mortgage or other Loan Documents, (f) apply any payments of all or any
of the Guaranteed Obligations received from the Borrower or Guarantor, or any
other party or source whatsoever, to the Guaranteed Obligations in such order
and manner as the Lender in its sole and absolute discretion may determine, or
(g) take or omit to take any other action, whether similar or dissimilar to the
foregoing which may or might in any manner or to any extent vary the risk of
Guarantor or otherwise operate as a legal or equitable discharge, release or
defense of Guarantor under applicable laws.
ARTICLE II
REPRESENTATIONS AND COVENANTS
2.01    Representations. Each Guarantor hereby represents to Lender that:
(o)    Guarantor has a financial interest in Borrower, and Guarantor will
receive a material benefit and advantage from the making of the Loan.
(p)    Since the date of the last financial statements provided to Lender, if
any, there has been no material adverse change in the assets, net worth, credit
standing or other financial condition of Guarantor. As of the date of this
Guaranty, there has been no material litigation filed or threatened by or
against, nor any judgment entered against, Guarantor. As of the date of this
Guaranty, no petition in bankruptcy or insolvency has been filed by or against
Guarantor, nor has any application been made for the appointment of a receiver
or trustee relating to the business or assets of Guarantor, nor has Guarantor
made an assignment for the benefit of creditors or taken any other similar
action.
(q)    Pursuant to the Reimbursement Agreement, as modified by that certain
Amendment to the Reimbursement Agreement dated on or about the date hereof,
Guarantor has the sole and exclusive right to receive payments under
Reimbursement Agreement. The right to receive payments under the Reimbursement
Agreement has not been previously assigned, transferred, encumbered, pledged or
hypothecated to any other person or entity.
(r)    Guarantor has full power and authority to enter into this Guaranty, and
the execution, delivery, and performance of this Guaranty does not violate any
judgment or order of any court, agency or other governmental body by which
Guarantor is bound, or any Certificate or Articles of Incorporation, Bylaws,
Partnership Agreement or other charter, organizational or governing document of
Guarantor, and does not violate or constitute any default under any agreement or
instrument by which Guarantor is bound.
2.02    Covenants. Each Guarantor hereby covenants to Lender that:
(a)    Promptly upon becoming aware thereof, Guarantor shall give Lender notice
of the commencement, existence or threat of any proceeding by or before any
governmental authority having jurisdiction over the Premises (whether federal,
state, local or municipal) against or affecting Guarantor which, if adversely
decided, would have a material adverse effect on the business, operations, or
financial condition of Guarantor or on its ability to perform its obligations
hereunder.

5

--------------------------------------------------------------------------------



(b)    Guarantor shall permit such persons as Lender may designate to examine
Guarantor’s books and records and take copies and extracts therefrom and to
discuss the affairs of Guarantor with its officers, employees and independent
accountants at such times and as often as Lender may reasonably request provided
Lender gives reasonable notice thereof. Guarantor hereby authorizes such
officers, employees and independent accountants to discuss with Lender the
affairs of Guarantor.
(c)    Guarantor shall not assign, transfer, encumber, pledge or hypothecate all
or any portion of its rights under the Reimbursement Agreement.
(d)    Each year between January 1 and January 31, commencing in 2015 and
continuing until the indebtedness evidenced by the Note is paid in full,
Guarantor shall deliver to Lender a written certification confirming that
Guarantor has not violated the covenants in Section 2.02 (c) herein.
(e)    If Guarantor is a corporation or partnership, Guarantor shall not (i)
dissolve, merge or consolidate with any other entity or (ii) sell, transfer or
otherwise dispose of all or a substantial part of its assets except with
Lender’s prior written consent or in a bona fide, arm’s length transaction and
for a fair and reasonable consideration.
ARTICLE III
DEFAULTS AND REMEDIES
3.01    Event of Default. The occurrence of any one or more of the following
events shall constitute an Event of Default under the provisions of this
Guaranty, and the term “Event of Default” as used in this Guaranty shall mean
the occurrence of any one or more of the following events: (a) the failure of
Guarantor to promptly pay or perform all or any part of the Guaranteed
Obligations, (b) any representation or warranty made herein or any financial
statement or other information furnished by Guarantor pursuant hereto shall
prove to have been false or misleading in any material respect on the date as of
which the same was made or furnished, (c) the failure of Guarantor to observe,
perform and comply with any of the covenants set forth in section 2.02 of this
Guaranty, and such failure shall continue uncured for a period of ten (10) days
from the date of receipt of notice thereof from the Lender to Guarantor, (d) the
commencement or filing of any proceedings by or against Guarantor or any of
Guarantor’s assets or properties under the provisions of any bankruptcy,
reorganization, arrangement, insolvency, receivership, liquidation or similar
law for the relief of debtors, and, except with respect to any such proceedings
instituted by Guarantor, are not discharged within sixty (60) days of their
commencement, or (e) the dissolution of Guarantor unless the Guaranteed
Obligations are assumed by a new guarantor or guarantors, having a net worth or
an aggregate net worth, as the case may be, equal to or greater than the net
worth of the dissolved Guarantor upon the date hereof, and such guarantor or
guarantors shall become liable by assumption under this Guaranty within thirty
(30) days of the death of Guarantor.

6

--------------------------------------------------------------------------------



3.02    Rights and Remedies. Upon the occurrence of an Event of Default under
the provisions of this Guaranty, an amount equal to the total of the Guaranteed
Obligations then outstanding (whether matured or unmatured and regardless of
whether any portion of such Guaranteed Obligations are then due and payable by
the Borrower) shall immediately and automatically be due and payable by
Guarantor to Lender without further action by, or notice of any kind from,
Lender unless expressly provided for herein, and the Lender may at any time and
from time to time thereafter exercise any powers, rights and remedies available
to the Lender under the provisions of this Guaranty, the Loan Documents and
applicable laws to enforce and collect the obligations and liabilities of
Guarantor hereunder, all such powers, rights and remedies being cumulative and
enforceable alternatively, successively or concurrently. Guarantor shall pay to
Lender on demand the amount of any and all reasonable costs and expenses,
including, without limitation, court costs and attorney’s fees and expenses,
paid or incurred by or on behalf of the Lender in exercising any such powers,
rights and remedies, together with interest thereon from the date due until paid
in full at the Default Rate (as defined in the Note). Each and every Event of
Default hereunder shall give rise to a separate cause of action hereunder, and
separate actions may be brought hereunder as each cause of action arises. No
failure or delay by the Lender in one or more instances to require strict
performance by Guarantor of any of the provisions hereof or to exercise any
powers, rights or remedies available to it under the provisions of this
Guaranty, the Loan Documents or applicable laws shall operate as a waiver
thereof or preclude Lender at any later time or times from demanding strict
performance thereof or exercising any such powers, rights or remedies. No
conduct, custom or course of dealing shall be effective to waive, amend, modify
or release this Guaranty. No modification or waiver of any of the provisions of
this Guaranty shall be effective unless it is in writing and signed by the
Lender, and any such waiver shall be effective only in the specific instance and
for the specific purpose for which it is given.
3.03    Effect Of Bankruptcy Proceedings. This Guaranty shall continue to be
effective, or be automatically reinstated, as the case may be, if at any time
payment, in whole or in part, of any of the Guaranteed Obligations is rescinded
or must otherwise be restored or returned by Lender as a preference, fraudulent
conveyance or otherwise under any bankruptcy, insolvency or similar law, all as
though such payment had not been made. If an Event of Default at any time shall
have occurred and be continuing or exist and declaration of default or
acceleration under or with respect to any of the Loan Documents shall at such
time be prevented by reason of the pendency against Borrower of a case or
proceeding under any bankruptcy or insolvency law, Guarantor agrees that, for
purposes of this Guaranty and Guarantor’s obligations hereunder, such Loan
Documents shall be deemed to have been declared in default or accelerated with
the same effect as if such Loan Documents had been declared in default and
accelerated in accordance with the terms thereof, and Guarantor shall forthwith
pay the Guaranteed Obligations in full without further notice or demand.

7

--------------------------------------------------------------------------------



ARTICLE IV
MISCELLANEOUS
4.01    Further Assurances. From time to time upon the request of Lender,
Guarantor shall promptly and duly execute, acknowledge and deliver any and all
such further instruments and documents as Lender may deem necessary or desirable
to confirm this Guaranty, to carry out the purpose and intent hereof or to
enable Lender to enforce any of its rights hereunder.
4.02    Amendments, Waivers, Etc. This Guaranty cannot be amended, modified,
waived, changed, discharged or terminated except by an instrument in writing
signed by the party against whom enforcement of such amendment, modification,
waiver, change, discharge or termination is sought.
4.03    No Implied Waiver; Cumulative Remedies. No course of dealing and no
delay or failure of Lender in exercising any right, power or privilege under
this Guaranty or any other Loan Document shall affect any other or future
exercise thereof or exercise of any other right, power or privilege; nor shall
any single or partial exercise of any such right, power or privilege or any
abandonment or discontinuance of steps to enforce such a right, power or
privilege preclude any further exercise thereof or of any other right, power or
privilege. The rights and remedies of Lender under this Guaranty are cumulative
and not exclusive of any rights or remedies which Lender would otherwise have
under the other Loan Documents, at law or in equity.
4.04    Notices.
(a)    All notices, demands, requests, and other communications desired or
required to be given hereunder (“Notices”), shall be in writing and shall be
given by: (i) hand delivery to the address for Notices; (ii) delivery by
overnight courier service to the address for Notices; or (iii) sending the same
by United States mail, postage prepaid, certified mail, return receipt
requested, addressed to the address for Notices.
(b)    All Notices shall be deemed given and effective upon the earlier to occur
of: (i) the hand delivery of such Notice to the address for Notices; (ii) one
business day after the deposit of such Notice with an overnight courier service
by the time deadline for next day delivery addressed to the address for Notices;
or (iii) three business days after depositing the Notice in the United States
mail as set forth in (a)(iii) above. All Notices shall be addressed to the
following addresses:

8

--------------------------------------------------------------------------------



Guarantor:
AHC Ann Arbor, LLC
c/o Glimcher Properties Limited Partnership
180 East Broad Street
Columbus, Ohio 43215
 
Attention: Director of Treasury
 
 
With a copy to:
Glimcher Properties Limited Partnership
180 East Broad Street
Columbus, Ohio 43215
 
Attention: General Counsel
 
 
Lender:
Security Life of Denver Insurance Company
 
c/o ING Investment Management LLC
 
5780 Powers Ferry Road, NW, Suite 300
 
Atlanta, Georgia 30327-4349
 
Attention: Mortgage Loan Servicing Department
and
 
 
ING Investment Management LLC
 
5780 Powers Ferry Road, NW, Suite 300
 
Atlanta, Georgia 30327-4349
 
Attention: Real Estate Law Department














 
 
With a copy to:
Bryan Cave LLP
 
One Atlantic Center
 
Fourteenth Floor
 
1201 West Peachtree Street, NW
 
Atlanta, Georgia 30309-3488
 
Attention: Johnny D. Latzak, Jr., Esq.



or to such other persons or at such other place as any party hereto may by
Notice designate as a place for service of Notice. Provided, that the “copy to”
Notice to be given as set forth above is a courtesy copy only; and a Notice
given to such person is not sufficient to effect giving a Notice to the
principal party, nor does a failure to give such a courtesy copy of a Notice
constitute a failure to give Notice to the principal party.

9

--------------------------------------------------------------------------------



4.05    Expenses. Guarantor agrees to pay or cause to be paid and to save Lender
harmless against liability for the payment of all out-of-pocket expenses,
including fees and expenses of counsel for Lender, incurred by Lender from time
to time arising in connection with Lender’s enforcement or preservation of
rights under this Guaranty, including but not limited to such expenses as may be
incurred by Lender in connection with any default by Guarantor of any of
Guarantor’s obligations hereunder.
4.06    Continuing Agreement. This Guaranty shall be a continuing one and shall
be binding upon Guarantor regardless of how long before or after the date hereof
any of the Guaranteed Obligations were or are incurred, and all representations,
warranties, covenants, undertakings, obligations, consents, waivers and
agreements of Guarantor herein shall survive the date of this Guaranty and shall
continue in full force and effect until all Guaranteed Obligations have been
indefeasibly paid in full and no commitments therefor are outstanding.
4.07    Jurisdiction. Each Guarantor after consultation with counsel irrevocably
(a) agrees that Lender may bring suit, action or other legal proceedings arising
out of this Guaranty in the courts of the State of Michigan in Washtenaw County,
or the United States District Court in the federal judicial district in which
the Premises is located; (b) consents to the jurisdiction of each such court in
any such suit, action or proceeding; (c) consents to service of process in any
such suit, action, or proceeding by the mailing of copies of such process to
Guarantor by certified or regular mail at the notice address provided herein;
(d) waives any objection which Guarantor may have to the laying of the venue of
any such suit, action or proceeding in any of such courts; and (e) waives any
right Guarantor may have to a jury trial in connection with any such suit,
action or proceeding.
4.08    Severability. If any term or provision of this Guaranty or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Guaranty, or the application of such
term or provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Guaranty shall be valid and enforceable to the full extent
permitted by law.
4.09    Counterparts. This Guaranty may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.
4.10    Governing Law. This Guaranty shall be governed by, and construed in
accordance with, the laws (excluding conflicts of laws rules) of the State of
Michigan.
4.11    Joint and Several. The obligations of Guarantor hereunder shall be joint
and several.
4.12    Successors and Assigns. This Guaranty shall bind Guarantor and
Guarantor’s heirs, executors, successors and assigns, and shall inure to the
benefit of Lender and its successors and assigns.
4.13    Time is of the Essence. Time is of the essence in connection with all
obligations of Guarantor hereunder.

10

--------------------------------------------------------------------------------



4.14    Assignment. The Lender may, without notice or consent to Guarantor,
assign or transfer all or any part of the Guaranteed Obligations and this
Guaranty will inure to the benefit of Lender’s assignee or transferee; provided
that the Lender shall continue to have the unimpaired right to enforce this
Guaranty as to that part of the Guaranteed Obligations the Lender has not
assigned or transferred. In connection with any such assignment, transfer, or
the grant of any participation in all or a part of the Guaranteed Obligations,
the Lender may divulge to any potential or actual assignee, transferee or
participant all reports, financial or other information and documents furnished
or executed in connection with this Guaranty.
4.15    WAIVER OF JURY TRIAL. GUARANTOR, AFTER CONSULTING OR HAVING HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY
WAIVES ANY RIGHT GUARANTOR MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED
ON OR ARISING OUT OF THIS AGREEMENT OR INSTRUMENT, OR ANY RELATED INSTRUMENT OR
AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY COURSE OF
CONDUCT, DEALING, STATEMENTS, WHETHER ORAL OR WRITTEN, OR ACTION OF ANY PARTY
HERETO. GUARANTOR SHALL NOT SEEK TO CONSOLIDATE BY COUNTERCLAIM OR OTHERWISE,
ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT
BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY ANY PARTY
HERETO EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL PARTIES.
4.16    Acknowledgment. The undersigned further acknowledge having received
advice from legal counsel to the undersigned as to the nature and extent of all
waivers set forth in this Guaranty.


4.17    Gender; Number; Terms. Words and phrases herein shall be construed as in
the singular or plural number and as masculine, feminine or neuter gender,
according to the context. The use of the words “herein,” “hereof,” “hereunder”
and other similar compounds of the word “here” shall refer to this entire
Guaranty and not to any particular section, paragraph or provision.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


6329534

11

--------------------------------------------------------------------------------













[THIS PAGE INTENTIONALLY LEFT BLANK]




[SIGNATURE PAGE FOLLOWS]





12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty as
of the date first above written.
AHC ANN ARBOR, LLC, a Delaware limited                             liability
company
By: GLIMCHER PROPERTIES LIMITED PARTNERSHIP, its sole member
By: Glimcher Properties Corporation, its sole      General Partner
By:     /s/ Mark E. Yale            
Mark E. Yale, Executive Vice             President, Chief Financial Officer
            and Treasurer


STATE OF __Ohio_____________
)

) ss
COUNTY OF ___Franklin________
)

On this the 18th day of December, 2013, before me, the undersigned Notary
Public, personally appeared Mark K. Yale, Executive Vice President, Chief
Financial Officer and Treasurer of Glimcher Properties Corporation, the sole
general partner of Glimcher Properties Limited Partnership, the sole member of
AHC ANN ARBOR, LLC, proved to me on the basis of satisfactory evidence to be the
person whose name is subscribed to the within instrument and acknowledged to me
that he executed the same in his authorized capacity, and that by his signature
on the instrument the person or the entity upon behalf of which the person
acted, executed the instrument.
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
_Janelle R. Courtright_______________________

Notary Public
[SEAL]
My Commission Expires:
__6-28-2018____________________________



13